Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 16/931,607 filed on 07/17/2020.
Claims 1-19 are currently pending and have been examined.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/17/2020 is in compliance with the provisions of 37 CFR 1.97 and has been entered into the record.

Specification
The Title of the invention is objected to for the following reason:  The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  In the instant application, these claim limitation(s) is/are: a storage section (claim 1) and control section (claims 1 and 5-8).
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Paragraph [0033] of the Specification describes the structure corresponding to the storage section as corresponding to “a storage medium such as a RAM, magnetic disk, or a flash memory,” and therefore the storage section recited in claim 1 will be interpreted under §112(f) as being embodied as a storage medium such as a RAM, magnetic disk, or flash memory and their equivalents for performing the corresponding functions of the storage section in the claims.  Paragraph [0033] of the Specification describes the structure the corresponding to the control section as “a computing unit that controls functions included in the information processing apparatus…can be implemented by using a processing unit such as a CPU (Central Processing Unit),”  and therefore the control section recited in claims 1 and 5-8 will be interpreted under §112(f) as being embodied as a processing unit such as a CPU (Central Processing Unit) and its equivalents for performing the corresponding functions of the control section recited in these claims.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019, hereinafter referred to as the “October 2019 Update”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the claimed information processing apparatus (claims 1-9) and information processing method (claims 10-18) are directed to at least one of the eligible categories of subject matter under §101 (machines and process, respectively), and therefore satisfy Step 1 of the eligibility inquiry.  However, claim 19 is directed to “a program,” which encompasses software per se embodiments as well as transitory embodiments (e.g., program transmitted via a carrier wave or transitory signal), and therefore claim 19 does not fall within one of the statutory categories under §101 and therefore the claim fails Step 1 of the eligibility inquiry.  However, because claim 19 could be amended to include hardware elements to satisfy Step 1, the claim is further analyzed (along with claims 1-18) under Step 2 of the eligibility inquiry.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG since the claims set forth steps for managing commercial interactions (e.g., vehicle-sharing commercial activity) and managing personal behavior or relationships or interactions (e.g., user rental activities based on demographic data and user model) and thus  fall under “Certain Methods of Organizing Human Activity,” and steps that can be performed in the human mind (including observation, evaluation, judgment, opinion), including the “determines a vehicle…” step, and therefore fall under the “Mental Processes” abstract idea grouping as well.  With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
a storage section that stores demographic data including one or more attributes, on an area where a station is located at which the shared vehicle is deployed, and a user model in which each attribute included in the demographic data and a tendency to select the shared vehicle are associated with each other (The “stores…data” step describes managing commercial interactions (e.g., vehicle-sharing commercial activity) and managing personal behavior or relationships or interactions (e.g., user rental activities based on demographic data and user model) and is therefore part of the abstract idea falling under “Certain Methods of Organizing Human Activity.”  In addition, this step amounts to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g), nor enough to add significantly more since it is well-understood and conventional activity, as noted in MPEP 2106.05(d)); and
a control section that determines a vehicle that is deployed at the station, based on the demographic data and the user model (The “determine” step describes managing commercial interactions (e.g., vehicle-sharing commercial activity) and managing personal behavior or relationships or interactions (e.g., user rental activities based on demographic data and user model) and thus  fall under “Certain Methods of Organizing Human Activity,” and can also be performed as a mental process using human evaluation, opinion, or judgment).
Considered together, these steps set forth an abstract idea of managing a deployment plan for shared vehicles that are to be rented to users, which falls under the under the “Certain methods of organizing human activity” and “Mental Processes” abstract idea groupings set forth in the 2019 PEG.  Independent claim 10 and claim 19 (which depends from and incorporates the limitations of claim 10) recite similar limitations as those discussed above and are therefore found to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Claims 1, 10, and 19 recite the additional elements of a processing apparatus, a storage section that stores [data], a control section, and a program for causing a computer to execute [a method].  These elements have been considered individually and in combination, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (computing environment). See MPEP 2106.05(f) and 2106.05(h).  Even if the “stores demographic data” step is evaluated as an additional element, this step amounts at most to insignificant extra-solution data gathering activity, which is not indicative of a practical application, as noted in MPEP 2106.05(g).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claims 1, 10, and 19 recite the additional elements of a processing apparatus, a storage section that stores [data], a control section, and a program for causing a computer to execute [a method].  These elements have been considered individually and in combination, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification acknowledges that the claimed invention relies on nothing more than a general purpose computer executing instructions to implement the invention (Specification at paragraph [0025]:  e.g., “The information processing apparatus 100 15is configured by using a general computer including a processor and a memory”).  Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-9 and 11-18 recite the same abstract idea as recited in the independent claims with further steps/details for managing commercial interactions (e.g., vehicle-sharing commercial activity) and managing personal behavior or relationships or interactions (e.g., user rental activities based on demographic data and user model) or that can be performed as mental steps, and thus  fall under the same “Certain Methods of Organizing Human Activity” and “Mental Processes” abstract idea groupings as the independent claims.  For example, dependent claims 2/11 recites the limitation directed to wherein the user model is data in which a tendency toward a vehicle type shown when the user having a specific attribute rents the shared vehicle is indicated for each of a plurality of the attributes, which directly pertains to details in support of the commercial interactions (e.g., vehicle-sharing commercial activity) and managing personal behavior or relationships or interactions (e.g., user rental activities based on demographic data and user model) abstract idea discussed above.  The remaining independent claims are subject to substantially the same findings.  Although dependent claims 4/13 recite the additional element of “wherein the user model is a machine-learning model,” the machine-learning is recited at a high level of generality and lacks any meaningful technical details and fails to yield any discernible technological improvement resulting therefrom, such as an improvement to the functioning of the computing device or some other technology.  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  Furthermore, when evaluated under Step 2B, particularly when recited at such a high level of generality, such machine learning techniques are recognized as well-understood, routine, and conventional in the art.  See, e.g., Bhakta et al, US 2014/0195396 paragraph [0039]), noting that “machine learning algorithms that are currently well-known in the art.”  See also, Forman et al., US 2004/0024769 at paragraph [0012], noting that “machine learning algorithms include the well-known Nave Bayes and C4.5 algorithms, support vector machines.”  Accordingly, employing machine learning for the user model does not add significantly more to the claims.
The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakata et al. (US 2018/0216947,  hereinafter “Sakata”).

Claim 1:  Sakata teaches an information processing apparatus (paragraph 5:  apparatus including a processor and a memory storing thereon a computer program) that generates a deployment plan of a shared vehicle to be rented out to a user (paragraphs 4, 55, and 134: allocate a dropped off vehicle to an appropriate location; allocating a vehicle to an appropriate location by using the vehicle-demand prediction information can also be applied to a bicycle sharing system; allocate each dropped off vehicle to an appropriate location by using the vehicle-demand prediction distribution), comprising:
a storage section (paragraphs 7, 64, 76, 80, 93, 131, 132, and 160:  e.g., storage medium; storage unit) that stores demographic data including one or more attributes, on an area where a station is located at which the shared vehicle is deployed (paragraphs 76 and 109-115: describing storage of demand prediction information, which includes demographic data/attributes such as population distribution, volumes or floor areas of populated areas, daytime population map, etc. – e.g., storage unit 113 stores therein standby-place information 121 indicating the locations of standby places, demand prediction information 122 indicating vehicle-demand prediction distribution, and vehicle information 123 indicating the states and the distribution (locations) of the vehicles; demand prediction information 122 may also be determined based on a population distribution like that illustrated in FIG. 13; demand predictor 117 may determine the population distribution or the demand prediction distribution, considering the distribution of the volumes or the floor areas of buildings), and a user model in which each attribute included in the demographic data and a tendency to select the shared vehicle are associated with each other (paragraphs 108, 120, 155, 164, 198, and Figs. 12-14, 18, and 24-25:  describing a number of different models/representations of one or more users, e.g., information-based representation, visual representation, etc., including an association with the one or more attributes in the demographic data with tendency to select the shared vehicle - e.g., As illustrated in FIG. 12, the demand prediction information 122 indicates, for example, spots where the appearance frequency of users of the vehicles 102 is high. The appearance frequency of users of the vehicles 102 may be set in a stepwise manner; Fig. 14 is a diagram for describing an operation when the demand prediction distribution is information indicating spots where the appearance frequency of users of the vehicles 102 is high as in the case illustrated in FIG. 12; location information obtainer 212 obtains the current locations of the users 203 from the user terminals; See also, paragraphs 42-47, 109-117, and Figs. 12-14:  e.g., The demand prediction [i.e., tendency to select the shared vehicle] ]information 122 may also be determined based on a population distribution [i.e., attribute included in demographic data] like that illustrated in FIG. 13; the demand predictor 117 may determine the population distribution or the demand prediction distribution, considering a resident map. That is, the demand predictor 117 may determine that the larger the number of residents is, the larger the population or the demand is); and
a control section (paragraphs 5, 72, and 202-205:  e.g., vehicle control apparatus; dedicated circuit or general-purpose processor; central processing unit (CPU) or a processor) that determines a vehicle that is deployed at the station, based on the demographic data and the user model (Abstract, paragraphs 34, 120-121, 176, and 189:  e.g., determines a moving destination among standby places, based on the current location of the vehicle, and the locations of the standby places, and vehicle-demand prediction information, and instructs the vehicle to move to the determined moving destination; the moving-destination determiner 114 determines that the moving destination is standby place 1, which is close to spots 1 and 2 where the appearance frequency of users of the vehicles 102 is high; The control apparatus 201 may report the recommended sites and the incentives to the bicycle 202 or the docking station 204, and the bicycle 202 or the docking station 204 may inform the user 203 of the reported recommended sites and incentives; determiner 214 uses information about the estimated moving destination to calculate the distribution of the bicycles 202 after a predetermined time elapses and uses the calculated distribution and the bicycle-demand prediction information 222 to determine the recommended site and the incentive).

Claims 10/19:  As per claim 10, Sakata teaches an information processing method performed by an information processing apparatus that generates a deployment plan of a shared vehicle to be rented out to a user (paragraphs 4-6, 55, and 134:  vehicle control apparatus and a vehicle control method; apparatus including a processor and a memory storing thereon a computer program; embodiments may be implemented as … a method, an integrated circuit, a computer program, a storage medium, or any selective combination thereof; allocate a dropped off vehicle to an appropriate location; allocating a vehicle to an appropriate location by using the vehicle-demand prediction information can also be applied to a bicycle sharing system; allocate each dropped off vehicle to an appropriate location), comprising:
a step of acquiring demographic data including one or more attributes, on an area where a station is located at which the shared vehicle is deployed (paragraphs 76 and 109-115: describing acquisition of demand prediction information, which includes demographic data/attributes such as population distribution, volumes or floor areas of populated areas, daytime population map, etc. – e.g., storage unit 113 stores therein standby-place information 121 indicating the locations of standby places; demand prediction information 122 may also be determined based on a population distribution like that illustrated in FIG. 13; demand predictor 117 may determine the population distribution or the demand prediction distribution, considering the distribution of the volumes or the floor areas of buildings; demand predictor 117 determines a demand prediction distribution on the basis of a population distribution obtained externally);
a step of acquiring a user model in which each attribute included in the demographic data and a tendency to select the shared vehicle are associated with each other (paragraphs 108, 120, 155, 164, 198, and Figs. 12-14, 18, and 24-25:  describing acquisition of a number of different models/representations of one or more users, e.g., information-based representation, visual representation, etc., including an association with the one or more attributes in the demographic data with tendency to select the shared vehicle - e.g., As illustrated in FIG. 12, the demand prediction information 122 indicates, for example, spots where the appearance frequency of users of the vehicles 102 is high. The appearance frequency of users of the vehicles 102 may be set in a stepwise manner; Fig. 14 is a diagram for describing an operation when the demand prediction distribution is information indicating spots where the appearance frequency of users of the vehicles 102 is high as in the case illustrated in FIG. 12; location information obtainer 212 obtains the current locations of the users 203 from the user terminals; See also, paragraphs 42-47, 109-117, and Figs. 12-14:  e.g., The demand prediction [i.e., tendency to select the shared vehicle] ]information 122 may also be determined based on a population distribution [i.e., attribute included in demographic data] like that illustrated in FIG. 13; the demand predictor 117 may determine the population distribution or the demand prediction distribution, considering a resident map. That is, the demand predictor 117 may determine that the larger the number of residents is, the larger the population or the demand is); and
a step of determining a vehicle that is deployed at the station, based on the demographic data and the user mode (Abstract, paragraphs 34, 120-121, 176, and 189:  e.g., determines a moving destination among standby places, based on the current location of the vehicle, and the locations of the standby places, and vehicle-demand prediction information, and instructs the vehicle to move to the determined moving destination; the moving-destination determiner 114 determines that the moving destination is standby place 1, which is close to spots 1 and 2 where the appearance frequency of users of the vehicles 102 is high; The control apparatus 201 may report the recommended sites and the incentives to the bicycle 202 or the docking station 204, and the bicycle 202 or the docking station 204 may inform the user 203 of the reported recommended sites and incentives; determiner 214 uses information about the estimated moving destination to calculate the distribution of the bicycles 202 after a predetermined time elapses and uses the calculated distribution and the bicycle-demand prediction information 222 to determine the recommended site and the incentive).

Claim 19 is directed to a program for causing a computer to execute the information processing method according to claim 10.  Sakata teaches a program for causing a computer to execute the information processing method recited in claim 10 and discussed above (paragraphs 5, 7, 64, and 204:  e.g., processor and memory storing thereon a computer program; embodiments may be implemented as a system, a method, an integrated circuit, a computer program), and claim 19 is therefore rejected using the same reference and for substantially the same reasons as set forth above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. §103 as unpatentable over Sakata et al. (US 2018/0216947,  hereinafter “Sakata”), as applied to claims 1 and 10 above, and further in view of Miller et al. (US 2019/0012603, hereinafter “Miller”).

Claims 2/11:  With respect to the limitation of wherein the user model is data in which a tendency toward a vehicle type shown when the user having a specific attribute rents the shared vehicle is indicated for each of a plurality of the attributes, Sakata teaches the user model and the user…rents a shared vehicle  (as discussed above in the rejection of claims 1/10, which is incorporated herein), however, Sakata does not teach the user model is data in which a tendency toward a vehicle type shown when the user having a specific attribute rents the shared vehicle is indicated for each of a plurality of the attributes.
Miller teaches the user model is data in which a tendency toward a vehicle type shown when the user having a specific attribute rents the shared vehicle is indicated for each of a plurality of the attributes (Abstract, paragraphs 6-8, 42-43, 49, and claim 18:  e.g., aggregate received data to form a feature usage customer profile defining feature preferences. The processor is further configured to select vehicles associated with a customer-classification, including predefined feature-usage characteristics, the customer-classification determined based on a correlation between the predefined feature-usage characteristics and the aggregated data in the feature-usage profile defining feature preferences; Once the process has built a profile, having certain characteristics or parameters associated therewith, the process can compare 303 these aspects of the profile to larger customer groupings. This can allow the process to classify 305 the customer based on multiple customer grouping; wherein the vehicles are pre-associated with the chosen groups based on more than a threshold percentage of customers defining the chosen group having purchased or leased [i.e., rented] a given vehicle; customer groups based on correspondence between customer vehicle-attribute preference values associated with a customer profile and attribute-preference parameters defining each of the customer groups. The method also includes comparing the customer vehicle-attribute preference values to predefined attribute values associated with a plurality of vehicles pre-associated with chosen group to determine vehicles having attribute values within a predefined tolerance of the customer vehicle-attribute preference values and recommending the determined vehicle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakata with Miller because the references are analogous since they are each directed to transportation management features, which is within Applicant’s field of endeavor of generating a deployment plan of a shared vehicle, and because modifying Sakata’s user model to incorporate Miller’s user model data in which a tendency toward a vehicle type shown when the user having a specific attribute rents the shared vehicle is indicated for each of a plurality of the attributes, as claimed, would serve the motivation to provide customized product/vehicle recommendations based on individual users’ attributes (Miller at paragraph 30); or to improve the convenience to the user in the context of a transportation recommendation scenario (Sakata at paragraphs 158-159).

Claims 3 and 12 are rejected under 35 U.S.C. §103 as unpatentable over Sakata et al. (US 2018/0216947,  hereinafter “Sakata”), as applied to claims 1 and 10 above, and further in view of Barnwal et al. (US 2020/0364278, hereinafter “Barnwal”).

Claims 3/12:  Sakata teaches the limitations of claims 1/10 as set forth above, but does not teach the limitation of claims 3/12.
Barnwal teaches wherein the user model is a model in which each of the one or more attributes included in the demographic data and a likelihood of a vehicle being selected by the user having the attribute are associated with each other by vehicle type (paragraphs 7, 22, 41, and 43: e.g., embodiment uses demographic information associated with the consumer to identify one or more vehicles or vehicle types that can be initially presented with the search page. If the consumer selects one of the presented vehicles or vehicle types, the system can identify vehicles that are similar to the selected vehicle and can present these vehicles to the consumer. Once the consumer interacts with the search page (e.g., by viewing one or more of the presented vehicles, selecting one or more of the presented vehicles as favorites, etc.), the consumer's interactions (browsing history) can be used to identify vehicles that the consumer is more likely to find desirable, and these vehicles can be presented to the consumer; For example, the groupings under the category “age” may be: less than 25; 25-34; 35-44, 45-54; and over 55. Each consumer that uses the system will fall into one of these groupings within the age category. Consumers in each of these groupings may be likely to be interested in a corresponding type of vehicle;  In one embodiment, the location category may include two groupings that are characterized by different vehicle interests, such as “urban” and “rural”. In this example, urban consumers may be more likely to be interested in compact cars, while rural consumers may be more interested in pickup trucks).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakata with Barnwall because the references are analogous since they are each directed to transportation related features, which is within Applicant’s field of endeavor of generating a deployment plan of a shared vehicle, and because modifying Sakata’s user model to incorporate Barnwall’s user model in which each of one or more attributes included in demographic data and a likelihood of a vehicle being selected by a user having an attribute are associated with each other by vehicle type, as claimed, would serve the motivation to improve the accuracy in predictions of users’ transportation choices, which would be useful for anticipating demand and adjusting supply accordingly, which would serve Sakata’s motivation to reduce imbalance in distribution of vehicles (Sakata at paragraph 151).

Claims 4, 6-8, 13, and 15-17 are rejected under 35 U.S.C. §103 as unpatentable over Sakata et al. (US 2018/0216947,  hereinafter “Sakata”), as applied to claims 1 and 10 above, and further in view of Adar et al. (US 2005/0165596, hereinafter “Adar”).

Claims 4/13:  Sakata further teaches wherein the user model is a machine learning model that, when the one or more attributes included in the demographic data and a population or populations of the one or more attributes are input (paragraph 147:  Machine learning may be used for the above-described demand prediction. For example, machine learning may be performed using, as inputs, various parameters, including time segments, weather, and so on, and history information about sites where the vehicles 102 were actually used. Since the demand varies, the machine learning may be performed so that higher priority is given to a newer parameter and newer history information), but does not teach outputs a likelihood set in which a likelihood of a vehicle being selected is indicated by vehicle type.
Adar teaches outputs a likelihood set in which a likelihood of a vehicle being selected is indicated by vehicle type (paragraphs 54-55: e.g., predicting the probability of selling a red car to a specific type of customer; model keeps track of a plurality of counts of specific input attribute values (or combination of attribute values) for each of the prediction targets. For example, a count of the number of customers that are from California (one possible value of the "residential state" input attribute) who have purchased a red car (a particular prediction target) is retained. These counts are then used to predict probability of such goals being met under various input attribute conditions when the collected data is enough to render the predictions to be statistically significant. When there is not enough collected data, an estimated prediction is determined by techniques of the present invention. Additionally, the outcomes of the prediction model may change over time as more data is collected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakata with Adar because the references are analogous since Sakata is directed to transportation management features, which is within Applicant’s field of endeavor of generating a deployment plan of a shared vehicle, whereas Adar’s predictive techniques are reasonably pertinent to the problem with which applicant is concerned (applying predictive techniques to estimate a business outcome), and modifying Sakata’s model to provide output of a likelihood set in which a likelihood of a vehicle being selected is indicated by vehicle type, as taught by Adar, would serve the motivation to more accurately estimate/predict an output (e.g., user selection of a shared vehicle) using information about customers and attributes tied to customer transactions (Adar at paragraph 69) and in pursuit or providing improved mechanisms for affectively using prediction models to determine the expected value of end goals for a pipeline scenario in the presence of uncertainty (Adar at paragraph 8).

Claims 6/15:  Sakata further teaches wherein the control section associates a plurality of unit areas with the station, and determines the vehicle that is deployed at the station by using a plurality of pieces of the demographic data corresponding to the plurality of unit areas, respectively (paragraphs 35, 54-55, 109-115, 145 and Figs. 11-16:  e.g., For example, even when the vehicle 102 is used from the same site to the same destination, the vehicle 102 may stand by or may return to a different place after the use, depending on the time segment, weather prediction after the use, or the like. For example, in the early evening, a large number of vehicles are allocated to places in the vicinity of stations or the like, and in the morning, a large number of vehicles are allocated to places in the vicinity of residential areas or the like; demand predictor 117 may determine the population distribution or the demand prediction distribution, considering a resident map;  vehicle control apparatus can allocate a dropped off vehicle to an appropriate location by using the vehicle-demand prediction information).

Claims 7/16:  Sakata further teaches wherein the control section acquires [information] for each of the plurality of unit areas and integrates the [information] (paragraph 200 and Figs. 11-14:  e.g., control apparatus 201 calculates the current distribution of the plurality of bicycles 202. Also, for example, meshed zones obtained by dividing a map are used instead of the standby places; shape of the zones is not limited to a meshed shape and may be any shape. An object, such as a building or intersection, and surroundings thereof may be set as one zone), but does not teach the information as being the likelihood sets.
However, Adar teaches the likelihood set (paragraphs 54-55: e.g., predicting the probability of selling a red car to a specific type of customer; model keeps track of a plurality of counts of specific input attribute values (or combination of attribute values) for each of the prediction targets. For example, a count of the number of customers that are from California (one possible value of the "residential state" input attribute) who have purchased a red car (a particular prediction target) is retained. These counts are then used to predict probability of such goals being met under various input attribute conditions when the collected data is enough to render the predictions to be statistically significant. When there is not enough collected data, an estimated prediction is determined by techniques of the present invention. Additionally, the outcomes of the prediction model may change over time as more data is collected).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sakata/Adar to use acquire and integrate information in the form of Adar’s likelihood set, as claimed, because substituting Adar’s likelihood set for Sakata’s zone attributes would have been obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Adar’s likelihood set for Sakata’s zone/map information involves the simple substitution of one known element for another known element, which yields a predictable result of acquiring and integrating vehicle likelihood set information for areas unit areas.

Claims 8/17:  Sakata further teaches wherein the control section relearns the user model, based on past records of rental of the shared vehicle (paragraphs 116 and 147: Demand predictor 117 may generate the demand prediction distribution by using a past usage history; Machine learning may be used for the above-described demand prediction. For example, machine learning may be performed using, as inputs, various parameters, including time segments, weather, and so on, and history information about sites where the vehicles 102 were actually used. Since the demand varies, the machine learning may be performed so that higher priority is given to a newer parameter and newer history information).

Claims 5 and 14 are rejected under 35 U.S.C. §103 as unpatentable over Sakata et al. (US 2018/0216947,  hereinafter “Sakata”) in view of Adar et al. (US 2005/0165596, hereinafter “Adar”), as applied to claims 4 and 13 above, and further in view of Laetz (US 2016/0209220).

Claims 5/14:  Sakata, in view of Adar, teaches the limitations of claims 4/13 as set forth above, but not teach the limitation of claims 5/14.
Laetz teaches wherein the control section determines that a vehicle of a type with a greatest likelihood output by the user model is deployed at the station (Abstract and paragraphs 6, 11, 25, and 36:  e.g., calculating the geographic locations and periods of time where self-driving vehicles might experience the greatest probability of being requested to provide transportation services to passengers or cargo, and then communicating the resulting locations and times to self-driving vehicles, causing the vehicles to deploy themselves to those certain locations at those certain times; computer system that models customer behaviors to best predict where and when a customer is most likely to need transportation allows owners to pre-position their vehicles accordingly).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakata/Adar with Laetz because the references are analogous since the references are directed to transportation business management features, which is within Applicant’s field of endeavor of generating a deployment plan of a shared vehicle, and because including Laetz’s feature for determining that a vehicle of a type with a greatest likelihood output by the user model is deployed at the station, in the manner claimed, would serve the motivation to reduce the amount of time and distance a vehicle must travel in order to get to the next user and thereby reduce the cost of operating the vehicles (Laetz at paragraph 25).

Claims 9 and 18 are rejected under 35 U.S.C. §103 as unpatentable over Sakata et al. (US 2018/0216947,  hereinafter “Sakata”), as applied to claims 1 and 10 above, and further in view of Feher (US 2004/0002893).

Claims 9/18:  Sakata teaches the limitations of clams 1/10 as set forth above, but does not teach the limitation of claims 9/18.
Feher teaches wherein the one or more attributes included in the demographic data include at least one of age group, gender, occupation, race, and income (paragraph 4:  demand for cars in the economy and in a given region is driven mainly by broad demographic factors, including employment, age of population, and so on).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sakata with Feher because the references are analogous since both references are directed to transportation business management features, which is within Applicant’s field of endeavor of generating a deployment plan of a shared vehicle, and because substituting Feher’s demographic attributes for Sakata’s demographic attributes would have been obvious because the claimed invention involves the simple substitution of one known element for another to obtain predictable results since each individual element and its function are shown in the prior art, and the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is, the substitution of Feher’s age or occupation related demographic attributes for Sakata’s population distribution demographics involves the simple substitution of one known element for another known element, which yields a predictable result of making vehicle determinations based on specific segments of interest within a population pursuant to making vehicle deployment determinations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
AutoSalesVelocity, Inc. “Lot Manager" product webpage.  Pub. Date: Apr. 09, 2010 (https://web.archive.org/web/20100409083836/http://www.autosalesvelocity.com/lotmanager.cfm): discloses a product for computer-implemented management of numerous aspects of new vehicle inventory, such as, e.g., recommendations for vehicle lines based on sales history and desired days of supply, comparing sales history versus stock levels, inventory searching, and reports related to model years and order cycles.
Predicting station-level hourly demand in a large-scale bike sharing network: A graph convolutional neural network approach. Lin, Lei; He, Zhengbing; Peeta, Srinivas. TRANSPORTATION RESEARCH PART C-EMERGING TECHNOLOGIES 97 : 258-276. PERGAMON-ELSEVIER SCIENCE LTD. (Dec 2018) Abstract:  discloses mathematical modeling techniques to facilitate demand prediction in a bike-sharing network.
Monaghan (US Patent No. 7,865,409): discloses a vehicle inventory management system/method, including projecting a periodic inventory requirement for a forecast period based on relevant metrics (See at least col. 2, lines 33-63).
Soutter et al. (US 2015/0339595):  discloses features for balancing a rental fleet of movable assets.
Xi (US 2019/0019118):  discloses features for real-time resource relocation based on a simulation optimization approach, such as for a car sharing service, car rentals, bicycle sharing, and the like (at least paragraph 25).
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
10/21/2021